446 F.2d 887
Carlos CALBILLO, Plaintiff-Appellee,v.SAN JACINTO JUNIOR COLLEGE, to wit: Dr. O. W. Marcom et al., Defendants-Appellants.
No. 71-1545 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 6, 1971.

B. Jeff Crane, Jr., Houston, Tex., Stanley D. Baskin, Pasadena, Tex., Vinson, Elkins, Searls & Smith, Houston, Tex., Baskin, Fakes & Stanton, Pasadena, Tex., for defendants-appellants.
David H. Berg, Houston, Tex., for plaintiff-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.

BY THE COURT:

1
The prior history of this litigation is reported, 305 F. Supp. 857 and 434 F.2d 609. The action of this Court was to remand the appeal from a preliminary injunction for consideration of its possible mootness by the lower court.


2
On December 31, 1970, the district court vacated its preliminary injunction and dismissed the case as moot. On the face of the order of dismissal the attorneys for the parties noted their approval.


3
Thereafter, on January 25, 1971, the district court, sua sponte, without notice to the parties, entered an order alluding to an amended Junior College regulation which had been adopted subsequent to our remand. The amended regulation was not then under attack or challenge from Carlos Calbillo or any other litigant.


4
Since the district court on January 25, 1971, did not have before it any justiciable cause or controversy, requisite to jurisdiction, Article III, Constitution of the United States, the Order of that date is vacated and the Order of December 31, 1970, is affirmed, terminating this litigation.



Notes:


*
 [1] Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I